Citation Nr: 0218603	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

(The issue of entitlement to service connection for a 
psychiatric disability will be the subject of a later 
decision by the Board of Veterans' Appeals (Board)). 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening the claim 
for service connection for a psychiatric disability.

It is noted that the issue of entitlement to service 
connection for a psychiatric disability has been developed 
for appellate review; however, the Board is currently 
undertaking additional development on that issue pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When the 
development actions are completed, the Board will provide 
notice of the development as required by Rule of Practice 
903; 38 C.F.R. § 20.903.  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  By rating decision in September 1976, the RO denied 
the veteran's claim for service connection for a 
psychiatric disability; the veteran did not initiate an 
appeal from the 1976 rating decision. 

2.  Evidence received since the 1976 rating decision is so 
significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection 
for a psychiatric disability.



CONCLUSIONS OF LAW

1.  The September 1976 decision that denied entitlement to 
service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the 1976 rating decision is 
new and material and the veteran's claim of entitlement to 
service connection for a psychiatric disability has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
that the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring 
VA's duty to assist has been fulfilled. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), 
pertaining to VA's duty to assist veterans in the 
development of their claims, has not changed the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran is ultimately seeking entitlement to service 
connection for a psychiatric disability.  The relevant 
evidence of record at the time of the September 1976 
denial of the claim is summarized in the following 
paragraphs.

Service medical records do not indicate a diagnosis of a 
psychiatric disorder however, the veteran was found to 
have a personality disorder which repeatedly brought him 
to conflict with others, was poorly motivated for military 
duties, and it was recommended that he be separated by 
reason of such personality disorder.

Pertinent evidence added to the record following the 1976 
RO decision includes outpatient treatment records from 
Central Oklahoma Community Mental Health Center dated May 
1988 to October 2002 show diagnoses and treatment for 
various psychiatric disorders.  A letter dated September 
2002 from E.E.H., M.D., from the Central Oklahoma 
Community Mental Health Center indicated that after 
reviewing the veteran's C-file it was at least as likely 
as not that symptoms of the veteran's schizoaffective 
disorder were present while he was in the military. 

The September 1976 rating decision, which denied 
entitlement to service connection for a psychiatric 
disability, did so on the basis that the evidence did not 
show evidence of a current disability for VA purposes.  
However, evidence received since the September 1976 rating 
decision includes a nexus opinion dated in September 2002 
from E.E.H., M.D. indicating that it was at least as 
likely as not that symptoms of the veteran's 
schizoaffective disorder were present while he was in 
service.

The September 2002 medical opinion is new and material in 
that it establishes an etiological relationship between 
the veteran's psychiatric disability and personality 
disorder during service.  It is found that such competent 
nexus evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Accordingly, the veteran's claim for service 
connection for a psychiatric disability is reopened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  The appeal is granted to this 
extent only.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

